Sherwin, 0. J.
The public school building in sub-district No. 7, in Richland school township, burned in *501February, 1908, and thereafter during the remainder of the school year the board of directors conveyed the pupils to schools in adjacent districts. The board refused' to provide transportation for pupils to adjacent schools for the school year of 1909-10, and rented a building situated in the north part of subdistrict No. 7, employed a teacher for the school year, and there established a temporary school for that subdistrict. Upon the refusal of the board to furnish transportation to pupils as it had done the year before, the relators appealed to the county superintendent, who affirmed the action of the board; whereupon the relators appealed to the State Superintendent of Public Instruction, who reversed the order of the county superintendent, ordered the discontinuance of the temporary school in subdistrict No. 7, and that the board furnish transportation to adjacent schools for those pupils residing in subdistrict No. 7 located more than one and one-half miles from such adjacent schools. For reasons which undoubtedly seemed sufficient to the board, it refused to comply with the order of the State Superintendent, whereupon relators institiited this mandamus proceeding to compel obedience to the State Superintendent’s order. A- trial was had, and the court ordered the immediate closing of the temporary school in subdistrict No. 7, and that the board furnish transportation to adjacent schools for all pupils in No. 7 residing more than one and one-half miles from the other schools. In other, words, the court sustained the finding of the State Superintendent, and ordered it carried out. The defendants appeal.
_ i. Schools: ímneatiindebyr" tOTdeñt:56011' finahty. The trial court held that the decision of the State Superintendent was final and binding on the board, and must be carried out, unless inability to do 7 J s0 were s^°™, or a state of facts amounting 1° “changed conditions” were proven, Neither inability nor changed conditions are shown by the record; hence, we have but two legal ques*502tions for determination: First, was tbe decision of the State Superintendent final on the question presented to him, and by him determined; and, second, may his decision be enforced by the court upon the arbitrary refusal of the board to yield thereto? Code, section 2745, gives the board of directors exclusive control over the affairs of the school corporation, and it can not be questioned that the respondent board had, in this instance, complete and exclusive original jurisdiction over the controversy between itself and the relators. Section 2818 of the Code says that any person aggrieved by any decision or order of the board of directors of any school corporation in a matter of law or fact may appeal therefrom to the county superintendent; and section 2819 provides that the decision of the county superintendent shall be final, unless appealed from. Section 2820 of the Code authorizes an appeal from the county superintendent to the Superintendent of Public Instruction, and says that “the decision when made shall be final.” There can be no question as to the right of appeal from the board of directors to the county superintendent on the questions involved herein, nor as to the right of appeal from the county superintendent to the Superintendent of Public Instruction, for the statute expressly gives such right; and any question which may be reviewed and considered on appeal to the county superintendent may be reviewed by the Superintendent of Public Instruction. The appellants concede that both the board and the county superintendent had jurisdiction in the matter, and if it be true that the latter had jurisdiction, it' must follow that the Superintendent of Public Instruction also had jurisdiction to hear and determine the appeal from the county superintendent, for the statute so declares; and this is true whether the questions presented involved the discretion of the board or not. Any question that is • appealable tó the county superintendent is apj>ealable to the Superintendent of Public Instruction, and *503when he has jurisdiction of hoth the subject matter and the parties his decision is final. Doubet v. Ind. Dist., 135 Iowa, 95; Newby v. Free, 72 Iowa, 379; Carpenter v. Ind. Dist., 95 Iowa, 303; Kinzer v. Board, 129 Iowa, 441. Many more of our own cases to the same effect might be cited, but it is not necessary to do so, because they may be easily found. The appellants rely upon Perkins v. Board, 56 Iowa, 476; Wood v. Farmer, 69 Iowa, 533; Hinkle v. Saddler, 97 Iowa, 526, and State ex rel. v. Alexander, 129 Iowa, 540, in support of their contention that the decision of the State Superintendent is not final; but an examination of those cases will show that none of them hold contrary to the holding herein. In the Perkins case it is only held that an appeal is not the exclusive remedy in certain cases; and it does not question the finality of a decision of the Superintendent of Public Instruction, where he has jurisdiction. The Wood case, instead of supporting the appellants’ contention, ’holds that the decision of the State Superintendent on questions of fact is final. In the Hinkle case it is held that the courts have jurisdiction where questions of power or fraud are involved; and in State v. Alexander it was held that an appeal is not an exclusive remedy, where a question of power to act was involved. The appellants say that the questions 'before the board were of fact only; that their determination involved judgment and discretion, “which may not he controlled by the writ of mandamus.” But an appeal may be taken in cases involving just such an act, and, following appellants’ argument to its logical conclusion, the decision of the State Superintendent would have to be held final in this case, under the cases upon which they rely.
*5042. Same: mandamus. *503Conceding, then, as I think it must be, that the Superintendent of Public Instruction had jurisdiction to hear and determine the appeal in this matter, what remedy is open to the relators upon the respondents’ refusal to obey *504the judgment and order of said superintendent? It is certainly true that the superintendent has no power to enforce his order, and that it must therefore be enforced by the courts. Code, section 4341, authorizes an action of mandamus to compel a “board, corporation or person” to do an act, the performance of which the law enjoins as a duty resulting from an office, trust, or station. ITpon final decision of the State Superintendent, the law required the respondent board to perform the order of the superintendent; and its failure to do so brought it within th'e provisions of section 4341. Newby v. Free, supra. The writ generally issues to compel obedience to some specific duty by a public officer. United States v. Commissioners, Morris, 31. See, also, Hancock v. District Township, 78 Iowa, 550; Ridley v. Doughty, 77 Iowa, 226.
3 Samefaw:*due°nal process. It is also said that the trial court erred in not holding that the decision of the State Superintendent was void, on the ground that it deprived the defendants of property without due process of law. The appellants cite 110 authority touching the question thus presented, and we shall not enter upon a discussion of the question. It is enough to say that they have been heard by the county and state superintendents, and that due process of law does not require indefinite appeals and litigation. Eikenberry v. Edwards, 67 Iowa, 619.
The judgment of the district court is right, and it is affirmed.